Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0998
                      Lower Tribunal No. F95-29230
                          ________________


                          Wilfredo A. Zelaya,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Laura Anne Stuzin, Judge.

     Wilfredo A. Zelaya, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.